      Case 2:18-cr-00422-SMB Document 731 Filed 08/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-00422-PHX-SMB
10                   Plaintiff,                         ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Andrew Padilla - 006
     Joye Vaught - 007,
15
16                   Defendant.

17
18
             Pursuant to the Court’s direction on August 19, 2019, Chambers was contacted by
19
     e-mail to expeditiously handle a dispute between the parties. The e-mail was copied to all
20
     parties and is therefore not considered as an ex-parte communication. Defense counsel
21
     seeks clarification of the Court’s order regarding Jencks Act information, Doc. 730. The
22
     Court finds that no further information is necessary to answer the dispute. Accordingly,
23
             IT IS ORDERED clarifying the order as follows:
24
          1. The order applies to all Jencks Act materials, not just those disclosed on August 20,
25
             2019;
26
          2. The restrictions as to previously produced Jencks Act materials applies on a going-
27
             forward basis;
28
          3. This order does not apply to the government;
     Case 2:18-cr-00422-SMB Document 731 Filed 08/26/19 Page 2 of 2



 1    4. The government shall provide a list of Jencks Act material disclosed and that it
 2       considers to be part of this order by September 3, 2019. The Court will not order
 3       disclosure of bates numbers because defense counsel stated that the materials were
 4       disclosed without bates numbers. The Government list should include enough
 5       identifying information so defense counsel can locate and separate the materials
 6       subject to Doc. 730.
 7
 8             Dated this 26th day of August, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -2-
